Citation Nr: 9917728	
Decision Date: 06/25/99    Archive Date: 07/07/99

DOCKET NO.  95-23 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

1.  Entitlement to service connection for the residuals of 
fistulas and fistulectomy.  

2.  Entitlement to an effective date earlier than March 21, 
1995 for an increased rating for a skin disorder.  

3.  Entitlement to a permanent and total disability rating 
for pension purposes.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran served on active duty from July 1970 to April 
1972 and from June 1972 to March 1973.  The veteran does not 
claim and the record does not show combat duty.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

The case was previously before the Board in July 1998, when 
it was remanded to schedule a hearing before a Member of this 
Board at the RO.  The veteran withdrew the hearing request in 
writing in January 1999 and asked that the Board proceed with 
its review of the appeal.  

The issues of entitlement to service connection for current 
residuals of fistulas and fistulectomy and entitlement to a 
permanent and total disability rating for pension purposes 
will be the subjects of a Remand at the end of this decision.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal for an 
effective date earlier than March 21, 1995 for an increased 
rating for a skin disorder.  

2.  The veteran finished his active service in March 1973 and 
there is no evidence of a claim being filed in the following 
year.  

3.  The claim for service connection benefits for a skin 
disorder was received on March 21, 1995 and there was no 
prior informal claim.  


CONCLUSION OF LAW

The criteria for an effective date earlier than March 21, 
1995 for an increased rating for the service-connected skin 
disorder have not been met.  38 U.S.C.A. § 5110(a) (West 
1991); 38 C.F.R. § 3.400(b)(2)(i) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The March 1998 rating decision assigned a 10 percent rating 
for the service-connected skin disorder, effective March 21, 
1995.  The Notice of disagreement was received in April 1998.  
The statement of the case was issued in January 1999, and the 
substantive appeal was received later that month.  The 
veteran's representative has made a presentation to the Board 
on the issue.  

The veteran asserts that he should be awarded benefits 
retroactive to the date he left active service in 1973.  He 
reports that he had treatment for his skin condition in the 
year following service.  He contends that it is not his fault 
that the VA Medical Center (VAMC) does not have a record of 
the treatment.  The veteran asserts that he was 
"railroaded" out of the military; that he never received 
any help through the military, and that he did not know he 
could file a claim with VA.  He feels that it was not his 
fault that he filed long after active service.   

The Board initially notes that service connection 
contemplates a disability which began in service and has 
continued since then.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303(b) (1998).  However, law does not provide 
for retroactive benefits simply because a claimant has had 
the condition since service.  To the contrary, the law 
specifically provides that benefits may be paid retroactive 
to service only if a claim is filed within the year following 
service.   38 U.S.C.A. § 5110(b) (West 1991).  Otherwise, the 
law mandates that the effective date be the date the claim is 
received.  38 U.S.C.A. § 5110(a) (West 1991).  See also 
38 C.F.R. § 3.400(b)(2)(i) (1998).  

The veteran has asserted that he had VA treatment for the 
disability in the year after he finished active service.  The 
RO had the VA Medical Center (VAMC) search for records but no 
record of treatment in the year after the veteran left 
service was found.  The report of VA examination or 
hospitalization can be considered an informal claim.  
38 C.F.R. § 3.157(a).  However, a formal claim must still be 
filed.  38 C.F.R. §§ 3.151, 3.155 (1998).  There is no record 
of a formal claim for service connection being filed at that 
time.  

The evidence here shows claims for education benefits in 
1973.  The claims folder contains information relative to a 
work study program and overpayment in 1983 and 1984.  The 
veteran was treated for back complaints at a VAMC in August 
1991.  

On January and February 1995, the veteran was treated at the 
VAMC for his anal fistula.  The reports made at that time do 
not contain complaints, findings, diagnoses or any other 
information about the veteran's skin disorder.  

The formal claim was received on March 21, 1995.  It claimed 
benefits for skin disorders as well as the fistula.  

Neither the veteran nor his representative has identified any 
medical report or other correspondence, prior to March 21, 
1995, which could be construed as an informal claim for the 
skin disorder.  The Board's search of the record does not 
disclose anything which could be construed as a claim for a 
skin disorder before March 21, 1995.  The preponderance of 
evidence establishes March 21, 1995 as the date of claim for 
the skin disorder.  38 U.S.C.A. § 5107(b) (West 1991).  There 
is no basis in the evidence, law or regulations for an 
effective date earlier that that.  



ORDER

Entitlement to an effective date earlier than March 21, 1995, 
for an increased rating for a skin disorder, is denied.  


REMAND

A January 1999 supplemental statement of the case 
characterized an issue as new and material evidence to reopen 
claim for status post fistulectomy.  The United States Court 
of Appeals for the Federal Circuit has held that reopening a 
claim is a jurisdictional matter.  That is, no matter how the 
RO developed the claim, once a denial has become final, VA 
has no jurisdiction to consider the claim unless the 
appellant submits new and material evidence.  38 U.S.C.A. 
§ 5108 (West 1991).  Therefore, whether the RO considered the 
issue or not, the first determination which the Board must 
make, is whether the veteran has submitted new and material 
evidence to reopen the claim.  See Barnett v. Brown, 
83 F.3d 1380 (Fed.Cir. 1996).  

The claims file discloses that service connection for status 
post fistulectomy was denied by a June 1995 rating decision.  
The veteran was informed by letter dated June 12, 1995.  A 
timely notice of disagreement was received June 20, 1995.  
The statement of the case was issued June 28, 1995.  A timely 
appeal was received in July 1995.  With a timely substantive 
appeal, the veteran perfected his appeal to this Board.  
38 C.F.R. §§ 20.200, 20.202 (1998).  In July 1998, the Board 
Remanded the case to the RO to afford the veteran a hearing.  
The veteran withdrew the hearing request and asked that his 
appeal be considered by the Board.  There is no record of the 
appeal being withdrawn or of the Board making a final 
decision on this issue.  The case is before the Board for de 
novo consideration.  The issue as stated in the January 1999 
supplemental statement of the case, new and material evidence 
to reopen claim for status post fistulectomy, is in error.  
However, it simply told the veteran of the lack of evidence 
to support his claim.  This was harmless and did not 
prejudice his case.  The Board therefore proceeds.  See 
Edenfield v. Brown, 8 Vet. App. 384 (1995).  

The veteran has asserted that Social Security Administration 
(SSA) medical records support his claims.  The RO should 
obtain and consider these records.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992).  

The veteran is reminded that he has the responsibility to 
submit evidence from a physician or other competent medical 
professional which connects the claimed fistula and 
fistulectomy residuals to disease or injury in service.  He 
also has the responsibility to present competent evidence of 
permanent and total disability.  The veteran's statements as 
to what he believes doctors told him are not competent 
evidence.  See Warren v. Brown, 6 Vet App 4 (1993).  

The issues of entitlement to service connection for current 
residuals of fistulas and fistulectomy and entitlement to a 
permanent and total disability rating for pension purposes 
are REMANDED  to the RO for the following:  

The RO should ask SSA for a copy of any 
decision on the veteran's disability and 
all medical records.  

Following completion of these actions, the RO should review 
the claims.  In accordance with the current appellate 
procedures, the case should be returned to the Board for 
completion of appellate review.  The Board intimates no 
opinion as to the ultimate outcome of this case.  

The appellant is free to submit additional evidence and 
argument while the case is in remand status.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals

 

